Wilkes, J.
Defendant, Pobert Parker, was indicted in tbe ■ Circuit Court of Hamilton County, charged with the murder of one James Cummings. The indictment was -'found at the klay term, 1898. The case was tried, and resulted in the defendant being found 'guilty of the crime of manslaughter, .and the jury fixed his punishment at two years in ihe penitentiary. .
•' The entry recording the verdict of the jury re.cited the judgment upon the verdict in the following language: '
. .“It is therefore ordered. and adjudged by the Court that the defendant be confined in the penitentiary for a term of two years and pay the costs of -this, prosecution, for which execution may issue.”
Following this- entry, and on the same day, the 10th of January, the following order was entered:
“On application of the defendant it is ordered by the Court that the, defendant may be released upon bond in the sum of $2,500, with good security, pending the filing and hearing of the motion for a new trial.”
After this order was entered, on the same day, another entry. appears, showing that the defendant did enter into' bond, with security, for his appearance ‘ from ■ day to day, pending the filing and hearing of motion for' a new trial:
" On the 16th day of January following the Governor granted a pardon to the defendant.
*549Oil the 23d day of January the Attorney-general moved the Court to correct the order entered on the 10th day of January, wherein it was shown that sentence had been passed, upon the ground that no ñnal sentence and judgment had • been pronounced. This order, thus entered, recited the terms of the order of January 10, 1899, and proceeded :
“The above is the usual and customary judgment pronounced on the verdict of guilty, unless a motion in arrest is entered at the time the verdict is reported, or before the clerk has time to make the entry. It is the practice of the Court to pronounce a formal sentence in felony cases after the motion for a new trial is overruled. No formal sentence was pronounced in this case. This entry is made of record at the request of one of the attorneys representing the State.”
Cn the 27th day of January the Attorney-general moved the Court for a forfeiture of the bond of Eobert Parker. This motion was continued until February 11, 1899, when a the motion to take forfeiture came on for hearing, and the defendant being then present, the Attorney-general moved the Court to have final sentence passed upon the defendant. Whereupon the defendant produced • in open Court the pardon. The Attorney-general insisted that the pardon was void, that the Governor had no power to grant the same *550until the case liad been, finally determined in the Circuit Court, insisting that no final sentence had been pronounced; that the defendant, having been out ón bail, awaiting the determination of the motion for a new trigl, the Court had not exhausted itself upon the case; therefore the Governor could not interfere with the jurisdiction of the Court. The defendant moved for a discharge under the pardon.
The Court overruled the motion of the Attor,ney-general and sustained the motion of the defendant, to which action of the Court the attorney-general excepted, and prayed an appeal to this Court, tendering a bill of exceptions, setting out the testimony in full and all of the facts of the case with reference to_ the granting of the pardon and the proceedings thereafter.
The State, through the Attorney-general, insists that the pardon granted to defendant is void, because his case had not been finally disposed of, but was still pending in the trial Court.
Article III., Sec. 6, of the Constitution provides that the Governor shall have power to grant reprieves and pardons after conviction, except in cases of impeachment. See the statutory provision, in effect the same. Shannon, Sec. 7227.
Eor the defendant, it is insisted that the term “conviction,” as here used, signifies the ' adjudication or determination by the jury of the guilt or innocence of the defendant, and that after ver-*551diet and before judgment pronounced upon it a pardon may issue, but that in any event final judgment in this case passed upon the defendant after the verdict • was returned by the jury, and hence the pardon could legally issue.
The Court is of opinion this contention is well made. The judgment of the Court upon the verdict is in form a final one, without the necessity of auv formal sentence. The conviction was one which did not require that a sentence of infamy be" pronounced.
There was no motion for a new trial or in arrest of judgment, and the entries made upon the minutes do not show that the defendant intended or had ashed any further action of the Court. This being so, the pardon was valid and effectual to discharge the prisoner, and it should have been ordered, and he wfill now be discharged.